       Case 2:20-cv-00080-JM Document 38 Filed 02/23/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

ADRIAN MATTHEW SPRATT,
ADC #659950                                                            PLAINTIFF

V.                        CASE NO. 2:20-CV-80-JM-BD

PATRICIA SNYDER                                                      DEFENDANT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED this 23rd day of February, 2021.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
